Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and are moot because they do not apply to the new references used in the current office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (CN 102047611, machine translated version is used) in view of Roberts (CN 1348649, machine translated version is used) further in view of Morales (US20160048397)..
Regarding claim 1, Cho discloses a system for establishing communications between devices on heterogeneous networks (figs. 1-4) without using a virtual private network (VPN), the system comprising: 
a remote network comprising a local network device and a local gateway connected thereto, the local gateway comprising a local area network (LAN) interface and an outbound interface (figs. 1-4, LAN interface, outbound interface; gateway 385)  each in network communication with a network address translation (NAT) module, wherein the NAT module comprises instructions tangibly stored on a non-transitory computer readable medium which when, upon transmission of a data packet from the local network device to the local area network interface, cause a connected microprocessor to translate the Internet Protocol (IP) address of the local area network interface to an IP address of the outbound interface, wherein the prefix of the IP address of the outbound interface is the prefix of a headend network (figs. 1-4, [0041][0056], converting unit translate the IP address of the LAN interface to an IP address of the outbound interface, the prefix of the IP address of the outbound interface is the prefix of a remote virtual network or headend network); and 
a headend network comprising a headend gateway in network communication with a headend module comprising instructions tangibly stored on a non-transitory computer readable medium which when executed by a connected microprocessor cause the microprocessor to establish a communications path between the outbound interface and a headend gateway of the headend network over a bridged tunnel link, thereby establishing a communications path between the local area network device and a headend network device (figs. 1-4, [0041][0056],  gateway 355, agents or gateways 355 and 385 provides the secure communication channel).
Cho does not explicitly disclose no routers are present within the communications path between the local area network device and the headend network device.
Roberts discloses no routers are present within the communications path between the local area network device and the headend network device (Roberts, page 13, 4th para., fig. 5, applicant preferred a direct link from gateway 32 and remote LAN 12 without router, gateway 32 directly outputs the compressed TCP/IP packet to LAN12 without an intermediate hardware. The connection between gateway 32 and LAN 12 is a bridged tunnel link).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of gateway connections as given by Cho with the teachings of direct connections given by Roberts. The motivation for doing so would have been to be less expensive than standard hardware (Roberts, page 13, 4th para.).   
Note, generally there is no need to consider the phrase in the preamble “without using a virtual private network (VPN)” since the phrase does not appear in the limitations of the claim.  Roberts also implicitly discloses all the connections can be established without using VPN (Roberts, page 11, fig. 3 related text). Nevertheless, Cho does not explicitly disclose establishing communications between devices on heterogeneous networks without using a virtual private network (VPN). 
Morales discloses establishing communications between devices on heterogeneous networks without using a VPN (Morales, [0058][0071], additionally, the mobile computing device 101 can also establish a link directly to a remote network 140 without the use of a VPN if the connection is established through a secure, nonpublic network).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of gateway connections as given by Cho with the teachings of without using a VPN given by Morales. The motivation for doing so would have been to avoid the overhead of establishing a VPN if the link is secure (Morales, [0071]).
Claim 4 is rejected same as claim 1. 
	
Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Roberts and Morales further in view of Lu (CN 111935182, machine translated version is used).
Regarding claim 2, Cho and Roberts disclose the system of claim 1, further comprising a security module installed on the local gateway, the security module comprising instructions tangibly stored on a non-transitory computer readable medium which when executed by a connected microprocessor cause the microprocessor to validate one or more security settings of the local network device prior to translation of the IP address of the LAN interface to the IP address of the outbound interface (Cho, [0041], establish secure connection, Roberts, page 12, 3rd para. from last, English version). 
It is a common practice to validate the security settings before conducting address translation. To further clarify this, Lu discloses validating one or more security settings of the local network device prior to translation of the IP address of the LAN interface to the IP address of the outbound interface (Lu, pages 3-4, checking the security policy or setting before formatting the 5 tuples including the translated address).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of gateway connections as given by Cho with the teachings of enforcing security policy given by Lu. The motivation for doing so would have been to improve the checking efficiency of the various strategies (Lu, Abstract).
Claim 5 is rejected same as claim 2.

Regarding claim 3, Cho, Roberts, Morales and Lu disclose the system of claim 2, wherein the one or more security settings are selected from the group consisting of permission to access the bridged tunnel link, time during which access to the bridged tunnel link may be granted, geographic location, permission to transfer device content and uniform resource locator of the local device (Roberts, page 7, allows or permits the EDS to communicate with an external modem for data distribution; Lu, pages 3-4, formatting 5 tuple according to displacement or geographic location). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 2. 
Claim 6 is rejected same as claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474